Mr. Justice Paxson
delivered the opinion of the court, October 18th 1883.
We think the court below erred in striking off the appeal from the justice. It is true the recognizance as originally taken was defective, if we regard the case as coming within the Act of 20th April 1876, P. L. 43, which requires bail for the debt and costs upon appeals from judgments rendered “for wages of manual labor.” This error in the recognizance was discovered by counsel for appellant on the day the appeal was filed, and a rule was at once taken to perfect the recognizance. The court below granted leave to amend; the additional recog*4nizancs was filed, and subsequently tlie plaintiff’s counsel obtained a rule to slrow cause why the appeal should not be stricken off. This rule was made absolute.
The law favors the right of appeal. It involves the right of- trial by jury. Where an appeal has been taken in good faith, and within the time prescribed by law, it is usual to allow a defect to be amended. In other words, to perfect the appeal. So where a recognizance is defective, it is usual to allow it to be perfected where it produces no delay and does the other side no injury. The books are full of such cases.
Aside from this, it is more than doubtful whether the case comes within the Act of 1876. That Act refers only to the “ wages of manual labor.” The transcript is “ for work and labor Don on farme.” It may be argued that work and labor on a farm is manual labor. But this is a mere argument and a transcript should deal in facts. For anything that appears the work may have been that of superintendence merely. It must be remembered that the Act of 1876 is class legislation, and where one man claims a right that is not common to citizens generally, every requisite to bring the case within the Act should appear upon the docket of the justice, clearly and not argumentatively. It is especially proper to apply this rule where one of the parties is attempting to deprive his opponent of a trial by jury upon a mere technicality.
The judgment is reversed, the appeal is reinstated and a procedendo awarded.